Citation Nr: 1535867	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-07 469	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Appellant served a period of active duty for training (ACDUTRA) from September 1973 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The matter is currently under the jurisdiction of the Portland, Oregon VA Regional Office (RO).  


FINDINGS OF FACT

1.  The Appellant did not serve on active duty for 90 days or more during a period of war, and was not discharged or released from active service for a service-connected disability.

2.  The Appellant was not disabled from an injury or disease during ACDUTRA.


CONCLUSION OF LAW

The Appellant's military service does not meet the threshold service eligibility requirements for SMP.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2014); 38 C.F.R.     §§ 3.2, 3.3, 3.17, 3.314(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case, in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to SMP.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  Thus, VA has no duties to notify or assist that were unmet in this matter.  
  
Analysis 

A nonservice-connected pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the veteran's willful conduct.  38 U.S.C.A. § 1521(a).  

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d) ), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(e); see also 38 C.F.R.                      § 3.351(b), (c), and (d). 

For both nonservice-connected pension and SMP, basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

The Appellant's Report of Discharge form (DD Form 214) reflects that he had a period of ACDUTRA from September 1973 to February 1974.  The record does not reflect, and indeed the Appellant does not assert, that he had any other period of service.

For purposes of establishing entitlement to SMP, a claimant's 90 days of service must be completed during a period of "active military, naval, or air service."  ACDUTRA is not considered "active military, naval, or air service" unless the claimant was disabled from an injury or disease incurred during such service.  38 C.F.R. § 3.6(a).  There is no indication that the Appellant was disabled from an injury or disease during ACDUTRA.  Hence, his period of ACDUTRA does not qualify him for SMP.


ORDER

Entitlement to SMP is denied.




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


